ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Smiths Detection Inc.                           )      ASBCA Nos. 59585, 59971
                                                )
Under Contract No. DAAB07-00-C-J613 et al.)

APPEARANCE FOR THE APPELLANT:                          Gerald D. Woodward, Esq.
                                                        Senior Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Gregory T. Allen, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 19 August 2015




                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59585, 59971, Appeals of Smiths
Detection Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals